DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I Species A in the reply filed on 11/27/2020 is acknowledged.  Regarding the restriction between product and process of use, the traversal is on the ground(s) that the process for using the product as claimed cannot be practiced with a materially different product, particularly because the step of “extending or contracting the length-adjustable catheter” would require a length adjustable inflation lumen. Examiner disagrees because the method does not require a catheter which has an inflation lumen at all.  Applicant argues that in order for the method to be performed, the catheter must be an inflatable balloon catheter and therefore must also have a length adjustable inflation lumen. However, the method of claim 25 does not require the use of an inflatable balloon catheter in order to carry out the method as claimed because “treatment of a vascular pathology” can be performed without an inflatable member. Therefore, examiner maintains that the process can be used with a materially different product such as a catheter without an inflation lumen or an inflatable component.
Regarding the requirement of election of species, the traversal is on the ground(s) that length adjustment of the various disclosed variable-length catheters appear to be similar and that changing port locations would not make for a patentable distinct invention. Applicant appears to argue that no two ports can be in the exact same position due to manufacturing tolerances. However, the mutually exclusive port location referenced in the different species is with respect to the guidewire port being part of a two-port manifold located at a proximal end of the device (Species A, E, or F) such that a dual-lumen extends a full length of the shaft, or at a location along the shaft (Species B-D) such that a single-
The requirement is still deemed proper and is therefore made FINAL.
Applicant has not identified claims encompassing the elected species. As best understood by examiner, the election of Species A is intended to encompass the two-port manifold (i.e. dual lumens along full length of catheter) and the deformable folding pattern of length extension and contraction. Therefore, claims 1, 9-12, and 14-24 are interpreted as encompassing Group I Species A, and will be examined while claims 2-8 and 13 will be considered withdrawn.
Claim Objections
Claim 11 is objected to because of the following informalities:  In lines 3, 5, and 9, “guide-wired tube” should be changed to “guide-wire tube”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, 14-16, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ressemann et al. (US 5,466,222).
Regarding claim 1, Ressemann et al. discloses a length-adjustable catheter (40, the longitudinally collapsible shaft adjusts the length of at least a section of the catheter) comprising: a guide-wire input port (15); an inflation port (14); a shaft (FIG 6, all of device 40 distal to the ports. FIGs 1-2 show that balloon 12, shaft 11, and elements 14 , 15 of the manifold are all included in a continuous shaft structure which has a variable length), the length of which can be varied over a length-adjustment range (Col 6 lines 25-31; 43 and 44 define a range of the shaft where the length can be adjusted), that further comprises a guide-wire lumen (42, lumen of 36) that extends from the guide-wire input port, through a portion of the shaft (FIG 6), to an opening at a tip of the catheter (FIG 6 shows as opening distal of balloon member 12); and an inflation lumen (41, lumen of 35) that extends from the inflation port, through a portion of the shaft (FIG 8 shows lumen 41 extends through the shaft to the balloon member 12), to an inflatable length-adjustable-catheter component (12).
Regarding claim 9, Ressemann et al. discloses the shaft further comprises: the shaft tip (FIG 6, distal-most portion of tube 35 of the shaft); a first dual-lumen portion (See FIG 6 below); a variable-length portion (See FIG 6 below); and a second dual-lumen portion (See FIG 6 below).


    PNG
    media_image1.png
    378
    645
    media_image1.png
    Greyscale

Regarding claim 10, Ressemann et al. discloses a two port manifold (13) at an end of the shaft opposite from the shaft tip (FIG 6) that includes the guide-wire port and the inflation port (FIG 6, col 4 lines 16-22).
Regarding claim 11, Ressemann et al. discloses the first dual-lumen portion includes an inflation tube (35) containing a first portion of the inflation lumen (Portion of inflation lumen 41 within tube 35) and a guide-wired tube (36) containing a first portion of the guide-wire lumen (Portion of guide-wire lumen 42 within tube 36, FIG 6, col 5 lines 13-20); wherein the variable-length portion includes an inflation tube (43) containing a second portion of the inflation lumen (Portion of inflation lumen 41 within tube 43, col 6 lines 27-31) and a guide-wired tube (44) containing a second portion of the guide-wire lumen (Portion of guide-wire lumen 42 within tube 44) and wherein the second dual-lumen portion includes an inflation tube (Proximal portion of 43 in the second dual-lumen portion) containing a third portion of the inflation lumen (Portion of inflation lumen 41 within the tube) and a guide-wired tube (Proximal portion of 44 in the second dual-lumen portion) containing a third portion of the guide- wire lumen (Portion of guide-wire lumen 42 within the tube).
Regarding claim 12, Ressemann et al. discloses the variable-length portion is longitudinally and plastically deformable, having a folding pattern etched or molded onto the outer surface to facilitate longitudinal extension and contraction of the tube (Col 6 lines 27-45).
Regarding claim 14, Ressemann et al. discloses the inflation lumen contains the guide-wire tubes that, in turn, contain the guide-wire lumen (At the first dual-lumen portion the inflation lumen surrounds tube 36, which contain guide-wire lumen 42, FIG 6).
Regarding claim 15, Ressemann et al. discloses the inflation tube and guide-wire tubes are separate tubes, with no fluid communication between the inflation lumen and guide-wire lumen (Inflation lumen 41 connects to the interior of the balloon 12 and is not in fluid communication with the guide wire lumen 42).
Regarding claim 16, Ressemann et al. discloses the shaft further includes a mechanical position-maintaining feature (38, FIG 6) that maintains the shaft at a constant length prior to and following length adjustment (Col 5 lines 27-30).
Regarding claim 22, Ressemann et al. discloses during length adjustment, the length-adjustable catheter provides optical (37), haptic, and/or tactile feedback to a treatment provider so that the treatment provider can determine an amount of length adjustment (Radiopaque marker 37 provides optical feedback to determine the amount of length adjustment of the catheter).
Regarding claim 23, Ressemann et al. discloses the inflatable length-adjustable catheter component is an inflatable catheter balloon (12, FIG 6, col 3 lines 46-48) that inflates when one or more liquids and gases are introduced into the inflation lumen through the inflation port under positive pressure (Using a syringe, col 4 lines 20-23) and that deflates when the one or more liquids and gases are removed from the inflation lumen through the inflation port under negative pressure (The inflated balloon would deflate when the inflating fluids are removed).
Regarding claim 24, Ressemann et al. discloses the shaft being provided reinforced through incorporation of two or more threads (FIG 7, braid 53 comprises a plurality of wires which are interpreted as two or more threads, col 7 lines 8-17. Col 7 lines 18-22 discloses that 44 of the device of FIG 6 can be replaced with the encased braid configuration) configurable in both axial and non-axial orientations along an axis of the shaft (Col 7 lines 14-15 disclose the threads can form a coil or a mesh, which are interpreted as axial and non-axial orientations respectively because a coiled shape wraps around a single axis and a mesh wraps in many directions) and at variable threading densities (The density at a longitudinal position where multiple threads cross is a higher density than a position where the threads are separate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US 5,466,222), in further view of Rowe et al. (US 2014/0171914).
Regarding claim 17, Ressemann et al. discloses the claimed invention substantially as claimed, as set forth above for claim 16.

However, Rowe et al. teaches a mechanism (FIG 9) for maintaining the position of one shaft relative to another comprising an elastomeric membrane (612, FIG 9, paragraph [0046]) that inflates, when pressure within the inflation lumen (614) exceeds a first threshold pressure, to prevent sliding of a first tube (602), containing the inflation lumen (614) to which the elastomeric membrane is mounted (FIG 9), with respect to a second, enclosing tube (10), the first threshold pressure lower than a second threshold pressure that, when exceeded within the inflation lumen (Lumen 614 is used to inflate both 612 and 616, paragraph [0046]. As the pressure used to inflate one member completely is exceeded, the next member is inflated), inflates the inflatable length-adjustable-catheter component (616).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shaft of Ressemann et al. to comprise the position-maintaining feature taught by Rowe et al., for the purpose of achieving the same function of locking the length adjustable catheter in place at the desired length during use.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (US 5,466,222), in further view of Jalgaonkar et al. (US 2017/0281915).
Regarding claim 20, Ressemann et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1.

	However, Jalgaonkar et al. teaches a shaft (104, FIG 1) of a catheter including features (126a, 126b) positioned at an interval between one another along the shaft that allow the current length and position of the length-adjustable catheter to be determined (Paragraph [0134]; features 126 are radiopaque markers which can be visualized in vivo in order to determine the position and length of the catheter).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to add radiopaque markers at various positions along the shaft, as taught by Jalgaonkar et al., for the purpose of determining the length and position of the catheter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,688,276. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 18 is anticipated by patent claim 1.
Claim 18 which is dependent on claim 16 which is dependent on claim 1 recites “A length-adjustable catheter comprising (Line 1 of claim 1 of the patent): a shaft, the length of which can be varied over a length-adjustment range (Lines 4-5 of claim 1 of the patent); a guide-wire port (Line 2 of claim 1 of the patent); an inflation port (Line 3 of claim 1 of the patent); a guide-wire lumen that extends from the guide-wire port, through a portion of the shaft, to an opening at a tip of the catheter (Lines 6-8 of claim 1 of the patent); and an inflation lumen (Line 9 of claim 1 of the patent), the length of which varies as the length of the shaft varies (The patent claim does not explicitly disclose this limitation. However, the patent claim does disclose the inflation lumen is a component of the length adjustable .
Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 19, the prior art of record fails to teach or render obvious a length-adjustable catheter having a position maintaining feature comprising a set of rounded wells and a set of annular grooves, wherein the set of rounded wells is formed as a radiopaque sealant layer joined with the inner surface of the second enclosing tube thereby enabling additional sealing and locking capability when the first tube is slid relative to the second tube, in combination with the remaining limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771